13-2633
     United States v. Bonito

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of September, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                CHRISTOPHER F. DRONEY,
 8                              Circuit Judges,
 9
10                    LEWIS A. KAPLAN,
11                                  District Judge.*
12
13       - - - - - - - - - - - - - - - - - - - -X
14       UNITED STATES OF AMERICA,
15                Appellee,
16
17                    -v.-                                               13-2633
18
19       RODERICK BONITO,
20                Defendant-Appellant
21       - - - - - - - - - - - - - - - - - - - -X
22



                *
               The Honorable Lewis A. Kaplan, United States District
         Judge for the Southern District of New York, sitting by
         designation.
                                                  1
 1   FOR APPELLANT:             MICHAEL O. HUESTON, Brooklyn,
 2                              New York.
 3
 4   FOR APPELLEE:              DANIEL S. SILVER (Amy Busa, on
 5                              the brief), for Loretta E.
 6                              Lynch, United States Attorney
 7                              for the Eastern District of New
 8                              York, Brooklyn, New York.
 9
10        Appeal from a judgment of the United States District
11   Court for the Eastern District of New York (Ross, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
14   AND DECREED that the judgment of the district court be
15   AFFIRMED.
16
17        Roderick Bonito appeals from the judgment of the United
18   States District Court for the Eastern District of New York
19   (Ross, J.), convicting him of conspiracy to distribute and
20   possess with intent to distribute 50 grams or more of
21   cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(A)(iii)
22   and 846, and possession of a firearm in furtherance of that
23   offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). On
24   appeal, Bonito argues that the sentence was substantively
25   and procedurally unreasonable. We assume the parties’
26   familiarity with the underlying facts, the procedural
27   history, and the issues presented for review.
28
29        We review sentences for reasonableness, United States
30   v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (per curiam),
31   which “amounts to review for abuse of discretion,” United
32   States v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008) (en
33   banc). This concept applies to both “‘the sentence itself’
34   and to ‘the procedures employed in arriving at the
35   sentence.’” United States v. Verkhoglyad, 516 F.3d 122, 127
36   (2d Cir. 2008) (quoting United States v. Fernandez, 443 F.3d
37   19, 26 (2d Cir. 2006)). “The procedural inquiry focuses
38   primarily on the sentencing court’s compliance with its
39   statutory obligation to consider the factors detailed in 18
40   U.S.C. § 3553(a), while the substantive inquiry assesses the
41   length of the sentence imposed in light of the § 3553(a)
42   factors.” Id. (internal citations, brackets, and quotation
43   marks omitted).
44
45        The district court appropriately considered all of the
46   information before it. Quite evidently, that review
47   included the submissions made on Bonito’s behalf, because,

                                  2
 1   as the record reflects, the arguments presented by Bonito
 2   influenced the district court to grant a substantial
 3   downward departure. We conclude that the district court did
 4   not abuse its discretion in its sentencing decision.
 5
 6        For the foregoing reasons, and finding no merit in
 7   Bonito’s other arguments, we hereby AFFIRM the judgment of
 8   the district court.
 9
10                              FOR THE COURT:
11                              CATHERINE O’HAGAN WOLFE, CLERK
12




                                  3